                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 20-42265

TONYA M. LOUCKS,                                              Chapter 13

                Debtor.                                       Judge Thomas J. Tucker

______________________________________/

    ORDER DENYING DEBTOR’S “MOTION TO COMPEL CREDITOR ONEMAIN
        FINANCIAL TO TAKE POSSESSION OF COLLATERAL [ETC.]”

         This case is before the Court on the motion filed by the Debtor on September 16, 2020,

entitled “Debtor’s Motion to Compel Creditor, OneMain Financial, to Take Possession of

Collateral Surrendered Pursuant to Chapter 13 Plan or in the Alternative Release Lien” (Docket

# 28, the “Motion”). OneMain Financial (“OneMain”) is a creditor with a security interest in the

Debtor’s vehicle, a 2007 Pontiac G6 (the “Vehicle”). Under the Debtor’s confirmed plan in this

case, the Debtor surrendered the Vehicle. But, the Motion says, the Vehicle has “nominal, if any,

value,” and OneMain refuses to repossess the Vehicle or release its lien in the Vehicle. (Motion

at ¶¶ 3-5). The Motion seeks an order compelling OneMain Financial either (1) to repossess the

Vehicle; or (2) release its lien in the Vehicle.

         No timely response was filed to the Motion, and the Debtor filed a certificate of no

response on October 6, 2020. Upon review of the Motion, however, the Court concludes that it

must deny the Motion. The Motion does not demonstrate any valid basis for the relief requested.

         The Debtor filed a voluntary petition for relief under Chapter 13 on February 18, 2020.

The Debtor’s Schedules A/B and D (Docket # 13) state that the Debtor owns the Vehicle, subject

to OneMain’s security interest.




   20-42265-tjt      Doc 30     Filed 10/09/20     Entered 10/09/20 16:26:34       Page 1 of 4
       The Debtor’s amended Chapter 13 plan (Docket # 21, the “Plan”) was confirmed on May

22, 2020 (Order Confirming Plan, Docket # 26). The secured claim of OneMain is treated in

Class 5.5 of the Plan. (Docket # 21 at 5, ¶ III.E). Under Class 5.5, the Debtor “surrenders” the

Vehicle. The Plan states the consequences of that surrender, in ¶ V.P on pages 12-13:

               SURRENDER OF COLLATERAL: . . . Upon confirmation, the
               Automatic Stay and co-debtor Stay is lifted as to the collateral and
               any creditor holding a lien on the collateral and the collateral shall
               no longer constitute property of the estate. No disbursements shall
               be made by the Trustee to any creditor whose claim is secured by
               the collateral being surrendered unless the holder of such claim
               files a Proof of Claim (or Amended Proof of Claim) after the
               Effective Date of the Plan setting forth the amount of any
               deficiency remaining after disposition of the collateral. Any
               allowed deficiency claim shall be paid as a general unsecured claim
               in Class 9 of the Plan. . . .

       Nowhere does the Plan require the secured creditor, OneMain, to repossess the Vehicle,

or to release its lien in the Vehicle. Under the terms of the Plan, OneMain has relief from stay

permiting it to repossess the Vehicle, but the Plan does not require repossession. And nothing in

the Plan purports to affect OneMain’s lien in the Vehicle.

       “Surrender” is a procedural device which permits the secured creditor to pursue its state

law remedies with regard to the property surrendered. “Surrender” does not, in and of itself,

affect the substantive rights of a debtor in the property surrendered. See Maple Forest Condo.

Assoc. v. Spencer (In re Spencer), 457 B.R. 601, 604, 612 (E.D. Mich. 2011) (citations and

internal quotations omitted) (Chapter 13 Debtor surrendered his condominium in satisfaction of

secured debt; the court held that “[u]nder the Bankruptcy Code, Debtor’s ‘surrender’ merely

establishes that Debtor will not oppose the transfer of collateral” and that “‘the most sensible

connotation of ‘surrender’ in the present context is that the debtor agreed to make the collateral


                                                 2


   20-42265-tjt     Doc 30     Filed 10/09/20     Entered 10/09/20 16:26:34        Page 2 of 4
available to the secured creditor’”; and that “[a]bsent some further action — such as foreclosure,

deed in lieu of foreclosure, or short sale of the property — surrender does not divest a debtor of

ownership and its obligations.” ); cf. Bentley v. OneMain Financial Group (In re Bentley), No.

19-8026, 2020 WL 3833069 at *12 (6th Cir. B.A.P., March 20, 2020) (discussing what a debtor’s

“surrender” of encumbered property under Code § 521(a)(2) means: “a debtor’s surrender of

collateral under § 521 does not require a creditor to take possession thereof.”); Bentley at *10

(where the court rejected the argument that once the secured creditor decides not to repossess

surrendered collateral there is a duty to release the lien, stating: “Nothing [in cited decisions]

mandates that a creditor release a lien without some compensation for its in rem interest.”);

Green Tree Fin. Servicing Corp. v. Theobald (In re Theobald), 218 B.R. 133, 135-36 (B.A.P.

10th Cir. 1998) (discussing a debtor’s “surrender” of encumbered property under Code

§ 521(a)(2); holding that “§ 521(2) [renumbered by the “Bankruptcy Abuse Prevention and

Consumer Protection Act of 2005” as 11 U.S.C. § 521(a)(2)] does not affect nor create

substantive rights;” that “[t]he language of the statute does not require a debtor to transfer title by

executing and delivering a deed in order to effectuate surrender;” and that the creditor “[was] not

at liberty to use the Bankruptcy Code to enable it to more expeditiously obtain relief provided for

under state law, or to obtain relief wholly unavailable under state law”); Main Street Bank v.

Hull, No. 07-13676, 2008 WL 783722, at *1-5 (E.D. Mich. March 20, 2008) (affirming the

bankruptcy court’s interpretation of “surrender” under 11 U.S.C. § 521(a)(2) as “merely

procedural” and not affecting the substantive rights of the debtor versus the secured creditor in

residential real property; and affirming bankruptcy court’s denial of the secured creditor’s motion

for an order compelling the debtor to execute her intention to surrender real property, or for order


                                                  3


   20-42265-tjt     Doc 30      Filed 10/09/20     Entered 10/09/20 16:26:34          Page 3 of 4
placing title to the property in creditor).

        The Debtor’s Chapter 13 Plan is consistent with this interpretation of “surrender,” in

providing that the confirmation of the Chapter 13 Plan lifts the automatic stay with regard to the

Property. This permits OneMain to pursue its state law remedies with respect to the Vehicle,

which actions were stayed by the filing of the bankruptcy petition, but it does not require

OneMain to pursue such remedies, or to take any action.1

        Because there is no demonstrated basis for granting Debtor the relief requested in the

Motion,

        IT IS ORDERED that the Motion (Docket # 28) is denied.



Signed on October 9, 2020




        1
           Under ¶ V.P of the confirmed Plan, quoted above, OneMain cannot receive any disbursement
in this case, unless OneMain first files a proof of claim or amended proof of claim, “setting forth the
amount of any deficiency remaining after disposition of the collateral.” Then any allowed deficiency
claim will be “paid as a general unsecured claim in Class 9 of the Plan.” To date, OneMain has not filed
such a proof of claim that would permit it to received any disbursement under the Plan. (Neither
OneMain’s original proof of claim nor its amended proof of claim (Claim Nos. 2-1, 2-2) is such a claim.)
OneMain cannot do so, of course, unless and until it first repossesses and disposes of the Vehicle.

                                                   4


   20-42265-tjt      Doc 30     Filed 10/09/20      Entered 10/09/20 16:26:34          Page 4 of 4
